DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/26/2019 and 8/27/2020 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1 in the reply filed on 1/26/2021 is acknowledged.  Claims 4-9, 14-16 and 20 are withdrawn from prosecution as being directed to unelected inventions or species.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-3, 5, 10-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and  under 35 U.S.C. 102(a)(2) as being anticipated by (US 2012/0067585 A1) to Murphy et al.  (hereinafter Murphy).
Murphy is directed toward aqueous treatment compositions to prevent clay swelling.  Murphy discloses at paragraph [0010] that a guanidyl copolymer in combination with a water soluble salt that has a cationic charge with greater than 2 functional groups per molecule.  Murphy discloses at paragraph [0012] that the stabilization agent may include a friction reducer.  Murphy discloses at paragraph [0018] that the cationic copolymer may have a MW of about 1,000 to 2000 Daltons that reads on Applicants range of 0.5 to 2.0 KD.  Murphy discloses at paragraph [0027] that the copolymer additive can be 50 ppm to 50,000 ppm that reads on Applicants ranges of 0.0001 to 3% and other ranges.  Murphy discloses at paragraph [0010] that a guanidlyl copolymer stabilizer would be expected to produce less than 0.5 mg/pore volume of fines.  Murphy discloses at paragraph [0010] that the stabilizer would be expected to have a permanency of equal to or greater than 30 pore volumes and be clear when .

7.	Claims 1-3, 5, 10-13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and  under 35 U.S.C. 102(a)(2) as being anticipated by (US 2017/0058182 A1) to Vo et al.  (hereinafter Vo).
Vo is directed toward aqueous treatment compositions to prevent clay swelling.  Vo discloses at paragraph [0010] that the aqueous fluid contains a copolymer with a cationic group.  Vo discloses at paragraph [0013] that base fluid is aqueous.  Vo discloses at paragraph [0015] that the monomer may have 11 to 10,000 repeat units, which would read on 0.5 to 2.0 KD molecular weight.  Vo discloses at paragraph [0026] that the aqueous fluid may contain a friction reducer.  Vo discloses at paragraph [0010] that would be expected to be clear when mixed.  Vo discloses at paragraph [0010] that a copolymer stabilizer prevents clay swelling and would be expected to produce less than 0.5 mg/pore volume of fines.  Vo discloses at paragraph [0010] that the stabilizer would reduce clay swelling and be expected to have a permanency of equal to or greater than 30 pore volumes. Vo discloses each and every element as arranged in claims 1-3, 5, 10-13 and 17-19.

Allowable Subject Matter
8.	Claim 1 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the elected species into the base claim. 
9.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art does not teach the Applicants elected species of cationic formation stabilizer.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/           Primary Examiner, Art Unit 1766